DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/7/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondo U.S. PGPub 2015/0250076.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14, 17, 18 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo U.S. PGPub 2015/0250076 in view Yu et al. U.S. PGPub 2019/0075686.
Regarding claim 1, Kondo discloses a data center comprising: an enclosed space (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); a support (e.g. rack) disposed in the enclosed space (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); a plurality of computers (e.g. servers) disposed on the support (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); a barrier wall (e.g. boundary) separating the enclosed space into a first portion on a relatively cool side and a second 
	Regarding claim 17, Kondo discloses a method of cooling a data center with a plurality of computers, and with each computer comprising a fan, the method comprising: disposing the computers in an enclosed space (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); drawing relatively cool air into the enclosed space on a first side of a barrier disposed therein (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); operating the fans to draw the relatively cool air into and through the computers (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13), with the relatively cool air being warmed by convective heat transfer inside each computer, and the relatively cool air thereby being warmed to become relatively warm air (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); and exhausting the relatively warm air on a second side of the barrier opposite the first side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
  	Kondo does not disclose the data center being used for cryptocurrency miners. Regarding claims 2 and 18, Kondo does not explicitly disclose using exhausting air form the second portion with an exhaust fan.
 	Regarding claims 1, 12, 16, 17 and 24, Yu discloses a data center comprising cryptocurrency miners for mining Bitcoin (e.g. pg. 1, ¶7). Yu discloses exhausting air from a second portion with an exhaust fan (e.g. pg. 2, ¶18)

 	Therefore, it would have been obvious to modify Kondo with Yu to obtain the invention as specified in claims 1-4, 12-14, 17, 18 and 24-33.

 	Regarding claim 2, Kondo discloses the data center of claim 1, further comprising at least one exhaust fan for exhausting air from the second portion (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 3, Kondo discloses the data center of claim 1, wherein the enclosed space comprises a shipping container (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 4, Kondo discloses the data center of claim 1, wherein the support comprises a rack assembly (e.g. Fig. 3). 
 	Regarding claim 13, Kondo discloses the data center of claim 1, further comprising an aperture for permitting air to transfer from the second portion to the first portion (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 14, Kondo discloses the data center of claim 13, wherein the aperture permits control of relative humidity in the first portion (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
	Regarding claim 18, Kondo discloses the method of claim 17, further comprising: drawing the relatively warm air out of the second side of the enclosed space using at least one exhaust fan (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 

 	Regarding claim 26, Kondo discloses the method of claim 17, further comprising: disposing the miners substantially on the second side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 27, Kondo discloses the method of claim 17, further comprising: disposing the miners intermediate the first side and the second side (e.g. pg. 2, ¶40; pg. 3-4, ¶44 and 49; pg. 5, ¶68-69; pg. 6, ¶71-72; Fig. 3-5 and 10). 
 	Regarding claim 28, Kondo discloses the method of claim 17, further comprising: disposing the miners to protrude into the first side and the second side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 29, Kondo discloses the method of claim 17, further comprising: recirculating the relatively warm air to the first side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 30, Kondo discloses the method of claim 29, wherein the relative humidity of the relatively cool air on the first side is adjusted when the relatively warm air is recirculated to the first side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 31, Kondo discloses the method of claim 29, wherein a static pressure difference between the first side and the second side causes relatively warm air from the second side to flow through an opening into the first side (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 32, Kondo discloses the method of claim 29, wherein the recirculating occurs without mechanical air handling (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13). 
 	Regarding claim 33, Kondo discloses the method of claim 17, further comprising: drawing relatively cool air into the enclosed space on a first side of a second barrier disposed therein (e.g. pg. 2, ¶38-41; pg. 3, ¶46-49; pg. 5-6, ¶79-85; Fig. 1 and 13); operating the miner fans to draw the relatively .

Claims 5-9 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo and Yu as applied to the claims above, and further in view of Hellriegal et al. U.S. PGPub 2010/0165565.
Kondo nor Yu disclose incorporating louvers for the enclosed space.
 	Regarding claim 5, Hellriegal an enclosure comprising louvers for permitting air circulation into the first portion (e.g. pg. 11, ¶115 and 120). Regarding claim 6, Hellriegal discloses the data center enclosure, wherein the louvers comprise at least one barrier for preventing foreign objects from entering the enclosed space (e.g. pg. 11, ¶115 and 120). Regarding claim 7, Hellriegal discloses a data center enclosure, wherein the at least one barrier comprises a screen (e.g. pg. 11, ¶115 and 120). Regarding claim 8, Hellriegal discloses the data center enclosure, wherein the screen is configured and dimensioned to prevent birds from entering the enclosed space (e.g. pg. 11, ¶115 and 120). Regarding claim 9, Hellriegal discloses a data center enclosure, wherein the louvers comprise at least one panel filter for removing airborne particulate and coolant mist from air entering the enclosed space (e.g. pg. 11, ¶115 and 120). Regarding claim 19, Hellriegal discloses a data center enclosure, wherein the relatively cool air is drawn into the enclosed space through louvers (e.g. pg. 11, ¶115 and 120). Regarding claim 20, Hellriegal discloses a data center enclosure, wherein the louvers comprise at least one barrier for preventing foreign objects from entering the enclosed space (e.g. pg. 11, ¶115 and 120). Regarding claim 21, Hellriegal discloses a data center enclosure, further comprising: removing airborne 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use louvers and filter to incorporate outside air in the enclosure. One of ordinary skill in the art would have been motivated to do this to improve air circulation and data center performance.
 	Therefore, it would have been obvious to modify Kondo and Yu with Hellriegal to obtain the invention as specified in claims 5-9 and 19-21.

Claims 10, 11, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo and Yu as applied to the claims above, and further in view of Morales U.S. PGPub 2014/0248829.
Kondo nor Yu explicitly disclose the temperature difference between the cool and warm areas of the data center being at least 10 or 20 degrees Celsius during operation.
 	Morales discloses the temperature difference between the cool and warm areas of a data center being at least 10 or 20 degrees Celsius during operation (e.g. pg. 2, ¶ 27-29; pg. 5-6, ¶64).
 	 At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have a temperature difference of at least 20 degrees Celsius. One of ordinary skill in the art would have been motivated to do this since such a temperature difference is sufficient to keep the data center operating efficiently.
 	Therefore, it would have been obvious to modify Kondo and Yu with Morales to obtain the invention as specified in claims 10, 11, 22 and 23.

Allowable Subject Matter
Claim 16 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
April 7, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116